Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendment filed 05/23/2022 has been fully considered and made of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 8,668,442) in view of Malie et al. (US 9,840,914).
As applied to claims 1, 3 and 6, Morris et al. teach a process for manufacturing a turbomachine part (turbine nozzle 200 with static vanes 202, Figs. 2-5) coated with a thermal barrier, the process comprising manufacturing the part by additive manufacturing which provides flexibility in free-form fabrication without geometric constraints and fast material processing time (col. 8, lines 15-36); depositing a bond coat (oxidation-resistance layer 258, Fig. 3) on the part (base material 253, Fig. 3); depositing on the bond coat (258) a layer comprising particles of a ceramic material (thermal barrier layer 276 made of yttria-stabilized zirconia, col. 4, line 10); and subjected to heat treatment in order to obtain a ceramic coating (col. 10, lines 15-23).  Morris et al. teach that one particular exemplary embodiment of additive manufacturing is direct metal laser sintering by which complex parts may be directly produced by precision melting and solidification of metal powder into successive layers of larger structures, each layer corresponding to a cross-sectional layer of the 3D component (col. 8, lines 29-36).  
Morris et al. do not explicitly teach that the deposition of layer comprising particles of a ceramic material is done by electrophoresis followed by consolidating the layer by heat treatment.
Malie et al. teach a method wherein a turbine engine blade is coated with a thermal barrier coating including ceramic particles by electrophoresis treatment (abstract, lines 1-13) followed by consolidating the layer by a heat treatment to a temperature of higher than or equal to 1000C or higher than or equal 1100C (col. 4, lines 4-12).  Malie et al. further teach that the deposition by electrophoresis presents the advantage of being usable on parts that present shapes that are complex (col. 2, lines 23-25).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Morris et al., the electrophoretic process followed by consolidation using heat treatment, as taught by Malie et al., as an effective means of depositing and consolidating the desired ceramic thermal barrier coating onto the complex shaped turbine nozzle in order to provide an enhanced thermal barrier coating to cover all the areas of the turbine component exposed to the high temperature operating environment.  

As applied to claim 2, Morris et al. as modified by Malie et al. teach the invention cited including depositing the layer of ceramic material.  Malie et al, further teach that the layer comprises a monomer which is a sol-gel (col. 2, lines 43-48) precursor of the ceramic material, the process further comprising a step of polymerization of the monomer to form said ceramic material (zirconium propoxide, col. 4, lines 54-55).

As applied to claim 4, Morris et al. as modified by Malie et al. teach the invention cited.  Morris et al. further teach wherein the bond coat comprises aluminide modified with Pt (platinum aluminide, col. 4, lines 19-22).

As applied to claims 5 and 11, Morris et al. as modified by Malie et al. teach the invention cited including heat treatment.  Malie et al. further teach wherein the heat treatment of the part to consolidate the ceramic coating is carried out by heating the part to a temperature of higher than or equal to 1000°C or higher than or equal 1100°C (col. 4, lines 4-12) which falls into the claimed ranges of “above 700°C” and “between 900°C and 1100°C.”

As applied to claims 7 and 12, Morris et al. as modified by Malie et al. teach the invention cited including depositing ceramic coating layer.  Malie et al. further teach wherein the ceramic coating layer has a thickness in a range of greater than or equal to 30 µm to less than or equal to 200 µm (col. 3, lines 21-25) which falls into the claimed ranges of “between 10 µm and 300 µm” and “between 10 µm and 300 µm.”

As applied to claim 8, Morris et al. as modified by Malie et al. teach the invention cited including depositing ceramic coating layer on a part.  Morris et al. further teach wherein the part is a turbine air distributor comprising a plurality of blades, the ceramic coating being deposited on the blades (turbine nozzle 200 with static vanes 202, col. 3, lines 36-43, Fig. 2).

Claim Rejections - 35 USC § 103
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 8,668,442) in view of Malie et al. (US 9,840,914) as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA) and Sangeeta et al. (US 6,294,261).
As applied to claims 13 and 14, Morris et al. as modified by Malie et al. teach the invention cited including depositing ceramic coating layer on a part.  Morris et al. further teach depositing a ceramic thermal barrier coating on an outer surface of the turbomachine part.  
The combination of Morris et al. and Malie et al. does not teach wherein a surface roughness of the ceramic coating is less than a surface roughness of an outer surface of the part on which the ceramic coating is formed (as in claim 13) and that wherein a maximum profile height Rmax of the surface roughness of the outer surface of the part is greater than or equal to 50 um and a maximum profile height Rmax of the surface roughness of the ceramic coating is less than or equal to 20 um (as in claim 14).
However, AAPA teaches (Applicant’s original specification, page 1, under the Background of the invention, lines 24-33) that it is well-known in the art of turbomachine manufacturing to use additive manufacturing techniques to fabricate complex shapes such as turbine air distributors.  However, such additive manufacturing techniques encounter a surface state problem, the surface of the parts has too much roughness
(typically an Rmax of up to 100 um). In light of this AAPA disclosure, the additively manufactured part of Morris is understood to have a surface roughness of “greater than or equal to 50 um” as claimed.
	Sangeeta et al. teach that it is well-known to have thermal barrier coatings (TBC) made of ceramic materials to protect metal parts such as aircraft engines and land-based turbines that are exposed to high temperatures (col. 1, lines 9-31).  Sangeeta et al. further teach that in order to reduce the amount of heat transfer into a coating like a TBC and to reduce aerodynamic losses and to enhance the aerodynamic characteristics of the component which would result in higher turbine efficiency, the protective coating usually has to have a surface roughness (Ra) of less than about 7 microns, and preferably, less than about 3 microns (col. 3,lines 39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the ceramic coating of Morris et al. and Malie et al. with a surface roughness of less than a surface roughness of an outer surface of the part on which the ceramic coating is formed and having a value of less than 3 microns (within claimed limit of less than or equal to 20 µm), as taught by Sangeeta et al., as an effective means of reducing the amount of heat transfer into the deposited ceramic coating which would result in reducing the aerodynamic losses and thus, enhancing the aerodynamic characteristics of the component which would increase the turbine efficiency.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Malie et al. (US 9,840,914) and Sangeeta et al. (US 6,294,261).
As applied to claims 13 and 14, AAPA teaches that it is well-known in the art of turbomachine manufacturing to use additive manufacturing techniques to fabricate most efficient and complex shapes such as turbine air distributors having surface roughness Rmax typically in a range of up to 100 um (which meets the limitation of greater than or equal to 50 um as in claim 14, see Applicant’s original specification, under the Background of the invention, page 1, lines 21-33).  AAPA further teaches that in order to increase the temperature limit of use of the parts of the turbomachine, for example the air distributors, it is known to apply on the desired parts of the parts a coating of a refractory material, typically of the yttriated zirconia type (known as ceramic), in order to form a thermal barrier using a variety of deposition techniques such as thermal spraying and electro beam-physical vapor deposition (EB-PVD, see Applicant’s original specification, under the Background of the invention, page 2, lines 7-13).
However, AAPA does not explicitly teach the deposition is done by electrophoretic technique followed by consolidating the layer by heat treatment in order to obtain the ceramic layer and that wherein a surface roughness of the ceramic coating is less than a surface roughness of an outer surface of the part on which the ceramic coating is formed (as in claim 13) and that wherein a maximum profile height Rmax of the surface roughness of the ceramic coating is less than or equal to 20 um (as in claim 14).
Malie et al. teach a method wherein a turbine engine component is coated with a thermal barrier coating including ceramic particles by electrophoresis treatment (abstract, lines 1-13) followed by consolidating the layer by a heat treatment to a temperature of higher than or equal to 1000C or higher than or equal 1100C (col. 4, lines 4-12).  Malie et al. further teach that the deposition by electrophoresis presents the advantage of being usable on parts that present shapes that are complex (col. 2, lines 23-25).
Sangeeta et al. teach that it is well-known to have thermal barrier coatings (TBC) made of ceramic materials to protect metal parts such as aircraft engines and land-based turbines that are exposed to high temperatures (col. 1, lines 9-37337).  Sangeeta et al. further teach that in order to reduce the amount of heat transfer into a coating like a TBC and to reduce aerodynamic losses and to enhance the aerodynamic characteristics of the component which would result in higher turbine efficiency, the protective coating usually has to have a surface roughness (Ra) of less than about 7 microns, and preferably, less than about 3 microns (col. 3, lines 28-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of AAPA, the electrophoretic process followed by consolidation using heat treatment, as taught by Malie et al., as an effective means of depositing and consolidating the desired ceramic thermal barrier coating onto the complex shaped turbine air distributors in order to provide an enhanced thermal barrier coating to cover all the areas of the turbine component exposed to the high temperature environment.  
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of AAPA, the electrophoretic process followed by consolidation using heat treatment, as taught by Malie et al., as a matter of simple substitution of one known element (electrophoretic process) for another (thermal spraying or EB-PVD) to obtain predictable results of enhanced deposition of protective coating of areas of part exposed to high temperature during operation (see MPEP 2143, KSR, Rationale “B”) or as a matter of use of known technique (electrophoretic) to improve similar methods (deposition of coating on complex shaped turbine component) in the same way (see MPEP 2143, KSR, Rationale “C”).
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the ceramic coating of AAPA and Malie et al. with a surface roughness of less than a surface roughness of an outer surface of the part (i.e., up to 100 um) on which the ceramic coating is formed and having a value of less than 3 microns (within claimed limit of less than or equal to 20 µm), as taught by Sangeeta et al., as an effective means of reducing the amount of heat transfer into the deposited ceramic coating which would result in reducing the aerodynamic losses and thus, enhancing the aerodynamic characteristics of the component which would increase the turbine efficiency.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/23/2022, with respect to rejection of claims 1-8, 11 and 12 have been fully considered but not fully persuasive.  
Applicant mainly argues that first, there is no teaching that thermal barrier coating of Morris is subjected to a localized damage that would require the repair teaching of Malie and second, Malie is used for repair of localized and already existing damage and there is no teaching in Malie that the electrophoresis treatment of Malie would be efficient if it was used to completely construct a thermal coating for Morris component (Remarks, paragraph bridging cols. 2-3, page 3, first full paragraph).
In combining the secondary art of Malie et al. with primary art of Morris et al., the examiner agrees that  the motivation to combine could have been better articulated.  The examiner is not relying on any part of repair process of Malie et al. except the teaching that the deposition by electrophoresis followed by heat consolidation presents the advantage of being usable on parts that present shapes that are complex (col. 2, lines 23-25).  Morris et al. teach additively making complex shape turbine components.  Therefore, the examiner submits that it would have been obvious to one of ordinary skill in the art to refer to Malie et al. for selecting an effective coating technique that would work well on complex shaped turbine components.  In addition, there is nowhere in Malie’s disclosure that dissuades one of ordinary skill in the art to apply its electrophoresis and heat consolidation technique to deposit a coating on a new constructed turbine part.
Furthermore, Applicant argues that Applicant has encountered a problem and found an elegant solution that neither Morris nor Malie discloses, teaches or suggests (Remarks, page 3, last paragraph, page 4, paragraphs 1-2).
The examiner respectfully disagrees with such argument.  The examiner agrees that, at first look, although the applied art of Morris and Malie may not be directly concerned with the particular problem with which the applicant seemed to have been concerned with (improving the higher surface roughness of the turbine component by depositing a coating having lower surface roughness), however, the Applicant’s ultimate concern is not just improving the surface roughness of the outer layer of the component because it looks nicer but to fabricate a complex shaped turbine component that has a thermal barrier coating with smooth surface and acceptable roughness to cover all the areas of the turbine component exposed to the high temperature environment while meeting the aerodynamic constraints. 
Therefore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the combination of Morris and Malie would provide an enhanced thermal barrier coating on a complex shaped turbine component that not only it would meet the aerodynamic constraints but also protect the turbine component exposed to the high temperature environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/15/2022